NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ANDRES ALBERTO MENDOZA,                    )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D19-2477
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Philip L. Reizenstein of Reizenstein &
Associates, P.A., Miami, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., NORTHCUTT, and KELLY, JJ., Concur.